﻿
On behalf of my delegation I should like to extend to the President my sincere congratulations on his assumption of the presidency of the General Assembly at its forty-fifth session. He brings to his high office a wealth of knowledge and rich experience as an international jurist and seasoned diplomat - qualities that will prove useful during his tenure. In welcoming his election my delegation pledges him its fullest co-operation.
I also wish to pay a well-deserved tribute to his predecessor,
Major-General Joseph Garba of Nigeria, for the style, efficiency and understanding with which he presided over the Assembly at its forty-fourth session. He has reason to be proud of a superb performance, and all of us are indebted to him for what was without question a very productive session under his guidance.
The United Nations has continued to benefit from the wise and dedicated leadership of its Secretary-General, Mr. Javier Perez de Cuellar. We, more than any other single individual, has borne the burden of overseeing the maintenance of international peace and security even when it seemed a thankless task to do so, as was the case with his most recent mission to the Gulf. In the past year we have witnessed his untiring efforts take him to several lands in behalf of peace, conducting delicate negotiations and undertaking very difficult missions. Tanzania wishes to renew its support for the Secretary-General and for the Organization he so well serves.
My delegation is happy to join other delegations in extending to the Principality of Liechtenstein a warm welcome to the family of nations. Its admission brings us a step closer to the ultimate goal of universality in the membership of the Organization.
The eyes of the whole world are quite rightly focused on the latest crisis in the Gulf. There have been few developments in recent years that have so united and galvanized the international community into a common resolve for action as Iraq's invasion and annexation of Kuwait. One reason is clearly that the act that has precipitated the crisis is so out of step with the mood of the times. It is ironic that at a time when relations between the super-Powers have improved dramatically and a new era of co-operation has been ushered in, the world should have been plunged into such a dangerous situation. The invasion and annexation are also an affront to the principles of respect for the sovereignty and territorial integrity of States and of the peaceful settlement of disputes, which unequivocally rejects the threat or use of force to settle differences between States. 
Tanzania has joined the rest of the world in condemning the invasion and in calling for the unconditional withdrawal of Iraq's forces from Kuwait and the restoration of Kuwait's sovereignty and territorial integrity. We welcome the speed with which the Security Council has responded to the crisis and wish to reaffirm our belief that sanctions are a proper response to this act of aggression.
As a sequel to the invasion a massive build-up of forces has taken place in the Gulf. Thousands upon thousands of troops from at least a dozen countries are ready to go to war at a moment's notice. Although these troops are said to be there in response to Security Council resolutions, it is clear that they are neither under the United Nations flag and command nor, indeed, under any unified command. That situation, apart from anything else, should be a source of major concern for the international community. Yet even if that major flaw were rectified there is the larger question of war. 
The United Nations was founded in the wake of two major world wars. Its very existence stems from the rejection of war. It cannot condone or sanction war except in the most extreme of situations. The United Nations can sanction or condone war only when it is convinced that everything possible has been done to prevent war and there is absolutely no other option.
War in the Gulf region is not inevitable. It is possible for the international community to pursue a vigorous policy of sanctions while encouraging the search for a peaceful end to the crisis. We therefore welcome recent indications from a number of important quarters that the door to a peaceful end to the crisis has not been closed. The Security Council has a responsibility to follow up these signals, and we urge it to do so. We hope it will find it possible to encourage the Secretary-General to resume his mission for a diplomatic outcome to the crisis. Tanzania is convinced that the international community has not yet crossed the Rubicon. The point of no return in the search for a diplomatic solution to the crisis has not yet been reached.
At this point, it is fitting to welcome the speed with which the Security Council has acted over this matter. It would be most heartening to know that such speed and resolve will be manifested when in the future the Council is confronted with similar threats to peace and security. This has not happened in the case of efforts to enforce the arms embargo against the racist regime in South Africa. The readiness with which the major Western Powers have moved to secure mandatory sanctions by the Security Council is in sharp contrast to their repeated use of the veto to protect that regime. If this is not a case of double standards, what is it?
The Gulf crisis has, unfortunately, distracted attention from the Palestinian question. The plight and suffering of the Palestinian people in the occupied territories, which have never been given the attention they deserve, have now been relegated to the back burner by the present crisis in the region. If the faith, trust and confidence of the Palestinian people in the United Nations and in the solidarity of the international community are to be sustained, we must remain seized of their plight. It therefore remains the responsibility of this Organisation to continue the search for a solution for the Palestinian question, which has for so long eluded the international community. In this connection, an international conference on peace in the Middle East should be convened without further delay. The major Powers with influence in the region, particularly the United States, have a major responsibility to see to it that the convening of the conference is not further undermined. The unprecedented unity of purpose demonstrated by the permanent members of the Security Council in response to the Gulf crisis and to other situations should help in the search for a lasting solution for the explosive situation in the Middle East.
The fratricidal conflict in Liberia, which has caused tremendous devastation to human life and property, is a matter of the gravest concern to my delegation. Tanzania has all along encouraged and supported the mediation efforts of the current Chairman of the Organisation of African Unity and its Secretary General and the initiative of the Economic Community of West African States. We appeal to the people of Liberia and the parties to the conflict to come together and agree on future action which will restore peace to Liberia and preserve the unity and territorial integrity of that country.
My delegation is delighted that we have in our midst the delegation of a free and independent Namibia. Namibia’s membership in the United Nations is a victory for its Members and the international community as a whole. Another historic victory over colonialism and racism, Namibia's accession to independence on 21 March this year has meant more than the end of a bitter struggle for the people of Namibia. By pushing the frontiers of freedom in Africa to the doorstep of the apartheid regime, it has been a source of inspiration in the struggle against apartheid itself. Namibia is no longer a springboard for the subversion of neighbouring independent African countries. Instead it has now joined hands with Angola, Zambia, Botswana and others in the front line, and in the larger family of the Southern African Development Co-ordination Conference, to build new relationships of co-operation for mutual benefit.
Unfortunately, the hope we all expressed at the start last year of the process in Security Council resolution 435 (1978) that Namibia's independence would help to create a climate conducive to a resolution of the conflict in Angola, has not materialised. Despite the best endeavours of the Angolan Government, the end of the conflict is not yet in sight. Encouraged by the support, both covert and overt, given by the United States and other allies, UNITA remains intransigent. Savimbi has become very adept at moving the goal posts, as evidenced by his attempt to rewrite the Gbadolite Agreement almost as soon as he had appended his signature to it. If his contradictory statements prove anything, it is that Savimbi is not a free agent. External interference thus remains the most serious obstacle to reconciliation and peace in Angola.
External interference applies also to the conflict in Mozambique, which we had hoped would also benefit from the relinquishment by the Pretoria regime of its hold on Namibia. The regime's past involvement with RENAMO makes its present denials difficult to believe. What is more, we are dealing with a regime whose track record of respect for the truth we are all too familiar with. In any event, it cannot declare responsibility for acts committed from its territory or by its agents, even if it has not sanctioned such activities.
In regard to South Africa itself, we acknowledge that there have been positive developments over the past year. The release of Nelson Mandela and other political prisoners, the unbanning of the African National Congress of South Africa (ANCSA) and other political parties and organisations, the lifting of the state of emergency in three out of four provinces and the repeal of some obnoxious pieces of legislation represent some of the measures which the world community has been demanding for a long time.
We acknowledge also that the talks between the ANC and the Pretoria regime represent an important movement on the part of the regime. In this regard we acknowledge that, unlike his predecessors. De Klerk has demonstrated some political courage. But do not let us dramatise his personal contribution or the achievements of his much vaunted reform programme. The talks with the ANC are no more than "talks about talks". Substantive negotiations have yet to start, and their ultimate goal, as far as the regime is concerned, remains unclear. The other measures are no more than the first tentative steps at the start of a long and arduous journey. The Declaration adopted at the sixteenth special session of the General Assembly in December last year laid down five pre-conditions which the regime has to satisfy to prepare the ground for substantive negotiations. As the Secretary-General observed in his report, only one of the five pre-conditions - that is, the one calling for the unbanning of political parties and organizations - has been fully met, and even this has had its positive effects negated by the deliberate application of laws which restrict free speech, movement and assembly. 
The Declaration laid down a two-stage process for the dismantlement of the apartheid system. The first stage entails the creation by the regime of an atmosphere conducive to negotiations. The second stage entails the adoption, again by the regime, of measures which together constitute the "profound and irreversible change" foreseen in the Declaration as a condition for the lifting of sanctions. Despite all the talk and optimism generated by the consensus Declaration, we are still at the beginning of stage one of its implementation.
Sanctions were imposed to compel the regime to abandon apartheid. This evil system is buttressed by a body of laws which have become commonly known collectively as the pillars of apartheid. They include the Land Act, the Population Registration Act, the Group Areas Act, the Bantu Education Act, the tricameral parliament legislation and the legislation parcelling up the country into Bantustans. Clearly, no change which leaves this system intact can be described as profound and irreversible.
Thus, it is premature to shower praise on De Klerk, and most unwise and imprudent to reward him. My delegation is therefore heartened by the reaffirmation by the Assembly at its resumed forty-fourth session last month of its commitment to upholding sanctions. We very much hope that those who have broken ranks by relaxing sanctions will reconsider their decision so as to align themselves, not with the oppressor, but with his victims.
There is an additional reason for maintaining sanctions: they have been instrumental in compelling the apartheid regime to accept the principle of negotiations. It is sanctions that, combined with other pressures, have brought the struggle this far, and it is sanctions that will keep Pretoria at the negotiating table. The world community must therefore continue to maintain sanctions and other pressures on the South African regime so as to force the regime to implement the provisions of the United Nations Declaration.
In our resolution adopted a fortnight ago, we all agreed, by consensus, that the escalating violence in Natal and elsewhere traced its roots largely to the continued existence of apartheid, its policies, practices and structures, and that it was also instigated by elements opposed to the democratic transformation of South Africa. We specifically called for effective and impartial action by the security forces, because the evidence implicating the regime's security forces in encouraging and abetting the violence, in order to delay the process, is overwhelming.
The maintenance of law and order is the responsibility of the Pretoria regime. The manner in which it has ignored the calls to intervene to contain the violence puts into question its commitment to put an end to the killings. My delegation hopes that the African National Congress of South Africa (ANC) and other anti-apartheid groups will work together and jointly exert pressure on the regime to put an end to this carnage, but this will only succeed if the South African authorities agree to contain and put an end to Inkatha's acts of violence as well as the acts of violence and lawlessness of the ultra-right elements of the white community which shelter in the police and armed forces.
We are greatly encouraged by the outcome of the efforts of the Secretary-General on the question of Western Sahara, which have resulted in the approval of the peace plan by the Security Council, We are particularly gratified that the plan provides for the holding of a referendum which will enable the people of Western Sahara to determine their future without military constraints. My delegation hopes the Secretary-General will continue to offer his good offices for that objective.
Tanzania is equally encouraged by the improved political situation in Central America. The new spirit of reconciliation and the sense of unity among the countries of the region offer new hope for a future of stability, national unity, and co-operation for the region. We call upon the international community to give whole-hearted support to regional efforts and, above all, to desist from any action that could undermine the implementation of the Esquipulas agreement, which holds so much promise for future relations between the countries of the region. 
We are encouraged by the opening of a dialogue between the leaders of North and South Korea, which we hope will lead to the realisation of the desire of the Korean people for the peaceful reunification of their homeland and its eventual admission to the United Nations.
With regard to Cambodia, we hold the widely shared optimism that a solution to the conflict is no longer a distant cry. In this respect, we welcome the agreement on a framework for a comprehensive political settlement based on an enhanced role for the United Nations.
We follow with interest the changes taking place in Eastern Europe, which have so dramatically changed the whole gamut of international relations. Despite all the uncertainties and crises involved, these countries have embarked upon a process of radical transformation and democratisation of their societies. We welcome the ending of 45 years of partition of the two Germanys. It is our hope that the reunification of the two States and their replacement in the United Nations by & single Member will strengthen the Organisation and provided a new impetus to the United Nations role in the promotion of freedom and justice, the right to self-determination, respect for the principles of the Charter and the maintenance of international peace and security.
We continue to follow closely the bilateral negotiations between the super-Powers on agreements to rid the world of the horrible weapons of mass destruction. We are disappointed that there have been no new agreements after the INF Treaty. We are disappointed that, even after going back on their commitment to a 50 per cent reduction in their strategic arsenals, agreement on the new target of a 30 per cent reduction has not yet been concluded. We are concerned that the major nuclear Powers remain indifferent to the dangers posed by the vertical proliferation of nuclear weapons or the export of nuclear-weapon capability to outlaws such as apartheid South Africa, while wasting precious time exerting pressure on countries with neither the desire nor the resources to acquire nuclear-weapon capability. Their reluctance to conclude a comprehensive test-ban treaty puts into question their commitment to the Treaty on the Non-Proliferation of Nuclear Weapons. A comprehensive test-ban treaty cannot by itself reverse the arms race, but the race cannot be halted without a test baa. For Tanzania, a comprehensive test ban thus remains an objective deserving of the highest priority in the nuclear disarmament negotiation effort.
In a world of multifaceted problems, threats to world peace and security, and hunger and poverty, afflict all mankind. Their impact on the third world assumes immense proportions. The decade of the 1980s has provided all of us with experiences that may enable us to confront the future with a sense of realism. The 1980s were a time when most developing countries experienced stagnant or negative rates of economic growth, and declining real per capita incomes. The improved international political climate has not alleviated the difficult conditions resulting from the debt crisis. The prices of most of their primary commodities are still depressed, and there are no signs of any price improvements in the near future. Protectionist measures by most of the developed countries are on the increase. Unless international co-operation for development is reinvigorated, the 1990s may well turn out to be a decade of frustrated expectations and worsening living standards and social conditions for the majority of the population of the developing world. Nowhere perhaps is this more true than in sub-Saharan Africa, where poverty is widespread. 
A few months ago, the General Assembly met in a special session devoted to international economic co-operation. From this podium, speaker after speaker underscored the fact that for most developing countries, particularly the least developed countries, which includes Tanzania, the 1980s was a lost decade for their development. In contrast, the developed countries and a handful of developing countries enjoyed a prolonged period of steady growth and unprecedented levels of accumulated wealth. While some of the national economic policies might not have been conducive to economic growth and development, the situation was further exacerbated by a very hostile international economic environment brought about by such factors as trade imbalances, inaccessibility to world markets, declining capital flows and external indebtedness.
External indebtedness has had a devastating effect on the economic growth and development of the developing countries. The debt-servicing obligation has threatened the very survival of our people, whose living standards have been continuously deteriorating, threatening the political stability of many countries. The debt crisis has particularly weighed heavily on low-income countries.
All measures undertaken so far to address the debt crisis have aimed at protecting the creditors. This policy has resulted in creditor countries and financial institutions refraining from committing additional financial resources to most debtor countries at a time of a continuous net transfer of resources from the developing debtor countries to creditor countries and institutions. Recent initiatives, including the Toronto Initiative and the Brady Plan, have proved inadequate and discriminatory in their application. They should be made available to all debtor countries and should cover all types of debts, including those owed to the multilateral financial institutions. It remains to be seen whether the "Trinidad Terms" have addressed these concerns. 
No one is philosophically opposed to structural adjustment programmes. Their objective, after all, is to promote economic growth and development.
Unfortunately, all too often they have imposed unacceptable social costs. It is heartening to see that the need to take special measures to ameliorate the impact of these programmes on the vulnerable sections of the population has now become generally accepted by creditor countries and institutions.
Tanzania accepts that economic growth and development and a sound environmental policy are inseparable. For this reason, it will continue to accord high priority to and actively participate in the work of the Ad Hoc Committee of the whole for the preparation of the 1992 Environment Conference in Brazil.
In a global economy, interdependence among the developing countries and between the developing and developed countries is a reality that cannot be ignored. The problems I have underlined can be adequately addressed only if co-operation exists among and between the various groups of countries. In this respect, the persisting commodity problems of the developing countries, particularly in Africa, caused by the continued deterioration in their terms of trade, which has resulted in the sharp reduction in the export earnings of these countries, should be accorded high priority. The removal of various protectionist and discriminatory measures in order to allow access to the markets of the developed countries, not only for raw materials, but also for semi-processed and manufactured products from the developing countries, is another priority area.
That is why, in the current Uruguay Round of multilateral trade negotiations, the developing countries are demanding more liberal and secure conditions of access to the markets of the developed countries for their products. This can be achieved only if tariffs end non-tariff measures, as well as efforts aimed at strengthening multilateral rules, principles and disciplines are all geared towards reducing the possibilities for restriction on, or harassment for the trade of the developing countries.
The development of the economies of the developing countries, individually or collectively, cannot be achieved under the existing harsh international economic environment. An improved international economic environment is a prerequisite for the development of the world economy. That is why the collapse of the North-South dialogue is such a shame. It is our hope that, besides encouraging South-South co-operation, the report of the South Commission will also help to revive and breathe new life into the North-South dialogue.
The launching of the International Development Strategy for the Fourth United Nations Development Decade will greatly contribute to the realization of a global and balanced world economy that we all aim to achieve. In this regard, Tanzania hopes that the difficulties encountered in the ongoing negotiations on the strategy will soon be overcome.
The mood of the times offers us opportunities as well as challenges. The world is endowed with enough resources to feed the hungry, clothe the naked, shelter the homeless - in short, there are enough resources to eliminate poverty. Equally, there is no lack of good ideas about solutions to intractable political problems. Recent events have demonstrated that nothing is insurmountable when there is political will.
